Citation Nr: 1641091	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-28 652	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The claims folder was subsequently transferred to the RO in Hartford, Connecticut.

In January 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that a remand is required for additional development.  In January 2013, the Veteran testified before the undersigned Veterans Law Judge that he first experienced symptoms of hepatitis in approximately 1972 and was diagnosed with hepatitis by a doctor at St. Francis Hospital.  During the hearing, the Veteran's representative indicated that the records were associated with the claims folder.  The Board has been unable to locate any private medical treatment records dated in the 1970s or records from St. Francis Hospital.  Accordingly, the Board must remand to request the identified private medical treatment records.

In addition, the Veteran was provided a VA medical examination in February 2015.  The examiner reviewed the claims folder and opined that it was "less likely as not" that the Veteran's hepatitis C was related to his military service.  In this respect, the Veteran reported that he was exposed to blood from wounded soldiers and shared razors and tooth brushes with others while he was in Vietnam.  He also admitted to using IV Heroin for six to twelve months after separation from service, but was adamant that he only used new clean needles and never shared needles.  The examiner stated that there was a "very small vague possibility" that someone could get hepatitis C from using shared personal items, but it was much more commonly caused by IV drug abuse and copied information from the National Institute of Health website.  The Board finds that an addendum opinion is required.  In providing an etiological opinion, the examiner is asked to address the medical treatise evidence submitted by the Veteran and the significance, if any, of symptoms of hepatitis reportedly experienced in the 1970s and the "slow progression" of hepatitis C as alleged by the Veteran and his representative.      

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide a VA Form 21-4142, Authorization and Consent to Release Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify all relevant treatment from VA and private health care providers.  The letter accompanying the VA Form 21-4142 should inform the Veteran that VA is particularly interested in records from St. Francis Hospital to which he referred at his January 2013 Board hearing.  All attempts to obtain these records must be documented in the record.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

2.  Following the above development and any additional development deemed necessary, request an addendum opinion to the February 2015 VA examination report from a suitably qualified examiner concerning the nature and etiology of the Veteran's hepatitis C.  The claims folder must be made available to the examiner and the examiner must indicate that a review was completed.  The examiner is asked to address the following:

* Express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis C is causally related to active service or otherwise had its onset in active service.  

The examiner is asked to provide an opinion based on the particular facts of this case and not solely based on statistics regarding probability of incurring a hepatitis C infection via IV drug use versus shared personal items and exposure to blood.  In addition, the examiner must address the significance, if any, of the hepatitis symptoms as reported by the Veteran in the 1970s and documented by the February 1975 VA examination report and the alleged slow progression of hepatitis C since service.  

Rationale must be provided for any opinion reached.

3.  After the above development has been completed, readjudicate the issue on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and an appropriate amount of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




